Citation Nr: 0420071	
Decision Date: 07/26/04    Archive Date: 08/04/04

DOCKET NO.  96-42 013	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased evaluation for chronic lumbar 
strain, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased compensable evaluation for 
status post left knee meniscus tear prior to June 14, 1995.

3.  Entitlement to an increased evaluation for status post 
left knee meniscus tear, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from May 1978 to May 1985.  

The Board of Veterans Appeals (Board) notes that the issues 
on appeal arose from a Department of Veterans Affairs (VA) 
Regional Office (RO) rating decision in March 1996.  

On September 17, 2003, the veteran testified at a Travel 
Board hearing convened at the RO by the undersigned, Veterans 
Law Judge of the Board of Veterans' Appeals (Board).  The 
hearing transcript is on file.   

Following a comprehensive review of the record the Board 
notes that the issue of entitlement to an increased 
evaluation for chronic lumbar strain will be addressed in the 
Remand Section of the decision.

This appeal, in part, is Remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.  





FINDING OF FACT

In the hearing transcript of September 17, 2003, prior to the 
promulgation of a decision in the appeal, it is noted that 
the veteran withdrew the certified issues on appeal 
consisting of entitlement to an increased compensable 
evaluation for status post left knee meniscus tear prior to 
June 14, 1995 and entitlement to an increased evaluation for 
status post left knee meniscus tear, currently evaluated as 
30 percent disabling.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met regarding issues of entitlement to an 
increased compensable evaluation for status post left knee 
meniscus tear prior to June 14, 1995 and entitlement to an 
increased evaluation for status post left knee meniscus tear, 
currently evaluated as 30 percent disabling.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2003).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2003).  The appellant  
has withdrawn this appeal in part, regarding the certified 
issues of entitlement to an increased compensable evaluation 
for status post left knee meniscus tear prior to June 14, 
1995, and entitlement to an increased evaluation for status 
post left knee meniscus tear, currently evaluated as 30 
percent disabling and, hence, there remain no allegations of 
errors of fact or law for appellate consideration with 
respect to such issues.  

Accordingly, the Board does not have jurisdiction to review 
such issues and the appeal regarding the certified issues of 
entitlement to an increased compensable evaluation for status 
post left knee meniscus tear prior to June 14, 1995, and 
entitlement to an increased evaluation for status post left 
knee meniscus tear, currently evaluated as 30 percent 
disabling.  Hence, there remains no allegations of errors of 
fact or law for appellate consideration with respect to such 
issues and they are dismissed.


ORDER

The appeal regarding the certified issues of entitlement to 
an increased compensable evaluation for status post left knee 
meniscus tear prior to June 14, 1995 and entitlement to an 
increased evaluation for status post left knee meniscus tear, 
currently evaluated as 30 percent disabling, is dismissed.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or United 
States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs (or VBA AMC) to provide expeditious 
handling of all cases that have been remanded by the Board 
and the CAVC.  See M21-1, Part IV, paras. 8.43 and 38.02.  

Importantly, the Board recognizes that the issue on appeal 
remains unresolved, clinically.  Colvin v. Derwinski, 1 Vet. 
App. 171 (1991). 

The record shows that while this appeal was pending, changes 
were made to the VA rating schedule for evaluating 
disabilities of the spine under a general rating formula 
effective September 26, 2003.  Such amendments to the rating 
schedular criteria may affect the related claim of 
entitlement to an increased evaluation for chronic lumbar 
strain.

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary. Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  The issue of entitlement to 
an increased evaluation for chronic lumbar strain should be 
formally adjudicated in light of the old and new criteria for 
evaluating disabilities of the spine.  

Also, the Board notes that following a VA orthopedic 
examination in June 2001, additional VA outpatient medical 
records referring to treatment for low back problems were 
added to the record.  It was noted that the veteran was 
approved for chiropractic treatment on a fee basis.  All 
outstanding treatment records should be obtained for 
appellate review.  Also, a contemporaneous orthopedic 
examination of the veteran would materially assist in the 
adjudication of his appeal. 

The CAVC has held that the duty to assist the appellant in 
obtaining and developing available facts and evidence to 
support the claim includes obtaining adequate VA examination.  
This duty is neither optional nor discretionary.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  This duty also includes 
providing additional VA examinations by a specialist when 
recommended.  Hyder v. Derwinski, 1 Vet. App. 221 (1991).

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claims on appeal and to 
ensure full compliance with due process requirements, the 
case is REMANDED to the VBA AMC for the following 
development: 

1.  The veteran has the right to submit 
additional evidence and argument on the 
matters the Board has remanded to the VBA 
AMC.  Kutscherousky v. West, 12 Vet. App. 
369 (1999). 

2.  The veteran should contacted and 
requested to identify all healthcare 
providers including chiropractors, VA and 
non-VA, inpatient and outpatient, who 
have treated him for his service 
connected chronic lumbar strain from 
approximately June 2001 to the present.  
He should be requested to complete and 
return the appropriate release forms so 
that VA can obtain any identified 
evidence.  All identified private 
treatment records should be requested 
directly from the healthcare providers.  
Regardless of the veteran's response, all 
outstanding VA treatment reports should 
be obtained.  All information which is 
not duplicative of evidence already 
received should be associated with the 
claims file.

3.  If any of the relevant records sought 
are unobtainable, the veteran should be 
notified of such fact and of the efforts 
used to obtain those records, as well as 
any further action to be taken with 
respect to the claim.  

4.  The veteran should be accorded a 
special orthopedic examination by an 
orthopedic surgeon or other appropriate 
medical specialist for the purpose of 
ascertaining the current nature and 
extent of severity of his chronic lumbar 
strain.  The claims file, copies of the 
previous and amended criteria for rating 
disabilities of the spine effective 
September 26, 2003, copies of the 
criteria under 38 C.F.R. § 4.40, 4.45, 
4.59, and a separate copy of this Remand 
must be made available to and reviewed by 
the examiner prior and pursuant to 
conduction and completion of the 
examinations .  The examiner must 
annotate the examination reports that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
special studies must be conducted. 

For purposes of evaluating the veteran's 
service-connected chronic lumbar strain, 
all objective findings and symptoms must 
be correlated to the old and new rating 
criteria for evaluating the spine.  For 
purposes of evaluating the veteran's 
spine under the old rating criteria the 
examiner must each address the criteria 
of 38 C.F.R. §§  4.40, 4.45, 4.59.  Any 
opinions expressed by the examiner must 
be accompanied by a complete rationale.

5.  Thereafter, the veteran's claims file 
should reviewed to ensure that the above 
requested development has been completed 
in its entirety.  In particular, the 
requested examination report and any 
expressed opinions should be reviewed to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, 
corrective procedures should be 
implemented.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  After undertaking any development 
deemed appropriate in addition to that 
specified above the veteran's claim of 
entitlement to an increased evaluation 
for chronic lumbar strain should be 
readjudicated in accordance with the 
previous and amended criteria for rating 
disabilities of the spine effective 
September 26, 2003.  The VBA AMC should 
document consideration of the 
applicability of the provisions of 38 
C.F.R. 
§ 3.321(b)(1) (2003). 

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the appellant and representative 
should be issued a supplemental statement of the case (SSOC).  
The SSOC must contain notice of all relevant actions taken on 
the claim for benefits, to include a summary of the evidence 
and applicable law and regulations pertaining to the issue 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if 
otherwise in order. 

By this remand, the Board intimates no opinion as to any 
final outcome warranted. No action is required of the 
appellant until he is notified by the VBA AMC; however, the 
appellant is hereby notified that failure to report for any 
scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of his claim for an increased 
evaluation.  38 C.F.R. § 3.655 (2003).  



                       
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



